Citation Nr: 0928956	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-39 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant served on active duty from March 1979 to 
September 1980.  He was discharged in September 1980 under 
other than honorable conditions.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA), San Juan, Commonwealth 
of Puerto Rico, Regional Office (RO). 
 
This case was previously before the Board in December 2008 at 
which time it was determined that new and material evidence 
had been presented with which to reopen the claim, and the 
case was remanded for additional evidentiary development, 
which has been undertaken.  The case has returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  The appellant entered active duty in March 1979 and was 
discharged in September 1980 under conditions other than 
honorable.  

2.  The appellant was separated from military service under 
conditions other than honorable to escape court-martial for 
being absent without official leave (AWOL) for approximately 
101 days.

3.  There is no competent medical evidence establishing that 
the appellant was insane at the time of the acts that 
resulted in his discharge.




CONCLUSION OF LAW

The appellant's discharge from service under other than 
honorable conditions was under dishonorable conditions for VA 
purposes, thus constituting a bar to the payment of VA 
monetary benefits.  38 U.S.C.A. §§ 101(2), (18), 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The appellant is seeking to establish status a "Veteran," as 
that term is defined by law, for the purposes of securing 
entitlement to VA disability benefits. 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable herein.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The facts regarding this claim are not in dispute.  In 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  The Board finds that such is the case as to the 
issue on appeal.  The facts in this case, which involve the 
character of the appellant's discharge and the dates and 
circumstances surrounding his unauthorized absences, are not 
in dispute.  Application of pertinent provisions of the law 
and regulations will determine the outcome.  No amount of 
additional evidentiary development would change the result of 
this case; therefore no VCAA notice is necessary.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute, and not 
the evidence, is dispositive of the claim"].

The Board adds that general due process considerations have 
been satisfied.  See 38 C.F.R. § 3.103 (2008).  In September 
2004, the RO sent the appellant a letter which informed him 
that VA intended to determine whether the character of 
discharge from his military service was dishonorable for the 
purpose of VA benefits.  The correspondence provided the 
appellant with notice of 38 C.F.R. § 3.12, invited him to 
elaborate on the events leading to his discharge, and advised 
that he could submit evidence to support his account of the 
events leading to his discharge (including lay statements 
from those with personal knowledge of the circumstances).

The appellant has been provided ample opportunity to present 
evidence and argument in support of his claim, and he has in 
fact done so.  Accordingly, the Board will proceed to a 
decision as to the issue on appeal.

Factual Background

The facts of this case are not in substantial dispute.  The 
appellant enlisted in the United States Army in March 1979 
and was discharged in September 1980 under other than 
honorable (OTH) conditions.  The Veteran was AWOL from his 
service unit for a period of approximately 101 days between 
March 1980 and June 1980.  The evidence of record indicates 
that the appellant accepted a discharge under other than 
honorable conditions in lieu of trial by court-martial.  

The appellant initially filed a claim for service connection 
for a nervous condition in January 1981.  In an 
administrative decision dated July 1981, the RO denied the 
claim for benefits on the basis that the appellant's 
discharge from service under other than honorable conditions 
was dishonorable because his offense of being AWOL for 
approximately 101 days was willful and persistent misconduct; 
thus, he was barred from entitlement to VA benefits.  That 
determination was not appealed and became final, based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1981) (current 
version 2008).  

In August 2004, the appellant filed a claim for service 
connection for schizophrenia and major depression.  In a 
September 2004 decision, the RO denied the appellant's claim 
because his discharge from service was issued under 
conditions which constitute a bar to the payment of VA 
benefits.  In the September 2004 decision, the RO included a 
copy of the July 1981 decision denying benefits based on the 
character of the appellant's discharge from service.  In a 
decision issued in December 2008, the Board determined that 
new and material evidence had been received to reopen the 
appellant's claim and reconsider the issue of whether the 
character of the appellant's discharge from service is a bar 
to entitlement to VA benefits on the merits.  In doing so, 
the Board identified an August 2005 statement, in which the 
appellant indicated that the Army did not look at his 
discharge as dishonorable and that his "outstanding 
performance prior to the AWOL incident" and medical records 
from the Commonwealth of Puerto Rico Health Department 
translated from Spanish to English that indicate that the 
appellant sought treatment proximate to his period of AWOL 
beginning in February 1980, as supporting the determination 
to reopen the claim.  

Accordingly, in December 2008 the Board remanded the claim 
prior to consideration of the claim of the merits, with 
instructions that the RO forward the claims file to a VA 
psychiatrist for an opinion as to the appellant's sanity at 
the time he committed the acts that lead to his discharge 
from service (going AWOL during his period of active 
service).  It was requested that an opinion be provided from 
a VA doctor addressing whether it was at least as likely as 
not that the appellant was insane, as that term is applied in 
VA regulations (noted above), when he went AWOL during his 
period of active service. 

The file contains a January 2009 VA medical report and 
opinion based on review of the Veteran's medical records and 
history.  The VA psychiatrist opined that the appellant was 
not insane when he went AWOL during active service.  The 
doctor provided the following reasons in support of the 
claim: (1) a request for discharge in July 1980 where the 
appellant explained that his 101 days of AWOL were caused by 
his dislike for the Army, the nervousness service caused him 
and his desire to take leave and visit his mother in Puerto 
Rico; (2) evidence dated in February 1981 from the VAMC in 
San Juan, Puerto Rico, reflecting that the appellant reported 
that he had been granted a pass to visit his mother and was 
declared AWOL in service, following which he had a lot of 
complaints attempting to justify the absence with a mental 
condition, however, a diagnosis was deferred and no mental 
condition was found; and (3) when evaluated in late February 
1980 by a private psychiatrist in Puerto Rico, acute 
schizophrenic reaction was diagnosed, but a psychotic 
disorder was not.  

The VA doctor further indicated that diagnoses of acute 
schizophrenic episode and adjustment disorder with mixed 
personality disorder were diagnosed in 1980, major depressive 
disorder was diagnosed in 1998, and upon VA evaluation 
conducted in 2005, panic disorder was diagnosed.  The 
examiner noted that the appellant was currently under the 
care of a VA psychiatrist and was being treated for diagnosed 
major depressive disorder with psychotic features, in partial 
remission.  

Analysis

The appellant is seeking to be declared eligible for VA 
benefits.  When a person is seeking VA benefits, it first 
must be shown that the service member, upon whose service 
such benefits are predicated, has attained the status of 
Veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The 
term "Veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2).  

The designation of the discharge as honorable by the service 
department is binding on VA as to character of discharge.  38 
C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service, and entitlement 
will be determined by the character of the final termination 
of such period of service.  See 38 C.F.R. § 3.13(b).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  A discharge 
or release from service based on one of the conditions found 
under 38 U.S.C.A. § 5303(a) is a bar to the payment of 
benefits and is also a bar to benefits under Chapter 17 of 
Title 38.  A discharge or release because of one of the 
offenses found under 38 C.F.R. § 3.12(d) is considered to 
have been issued under dishonorable conditions and is a bar 
to VA compensation benefits, but not to benefits under 
Chapter 17 of Title 38.

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions listed under 38 C.F.R. § 3.12(c): 
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; (5) 
As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; and (6) By reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days (the regulation provides certain 
exceptions to this condition).

The provisions of 38 C.F.R. § 3.12(d) state that a discharge 
or release because of one of the following offenses is 
considered to have been issued under dishonorable conditions: 
(1) acceptance of undesirable discharge in lieu of trial by 
general court-martial; (2) mutiny or spying; (3) offense 
involving moral turpitude (this includes, generally, 
conviction of a felony); (4) willful and persistent 
misconduct (This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.)  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.; and (5) homosexual acts 
involving aggravating circumstances and other factors 
affecting the performance of duty.

If it is established to the satisfaction of the Secretary of 
VA that, at the time of the commission of the offense leading 
to a person's court-martial or discharge, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated.  38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b) (2008).

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or (2) who interferes with the peace of society; or (3) who 
has so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides. 38 C.F.R. § 3.354(a) (2008).


The appellant was AWOL for a period of approximately 101 
days.  This fact is uncontested.  The Court has determined 
that an absence without leave, precluding the performance of 
military duties, cannot constitute a minor offense for 
purposes of willful and persistent misconduct.  See Stringham 
v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court 
also affirmed a Board decision which found that 32 days 
unauthorized absence out of 176 days total service was severe 
misconduct, and, by analogy, persistent misconduct.  See 
Winter v. Principi, 4 Vet. App. 29 (1993).  Furthermore, the 
evidence of record indicates that the appellant accepted a 
discharge under other than honorable conditions in order to 
escape trial by court-martial.  As such the provisions of 
38 C.F.R. § 3.12(d) are clearly applicable in this case.  

In July 2009, the appellant's representative presented 
arguments requesting consideration of compelling 
circumstances in conjunction with the Veteran's AWOL period.  
However, the "compelling circumstances" exception applies to 
38 C.F.R. § 3.12(c), which is not applicable here.  In this 
regard, as noted previously, the appellant's AWOL period was 
less than 180 days; in addition he was not an officer who 
resigned for the good of the service.  The "compelling 
circumstances" exception does not apply to 38 C.F.R. § 
3.12(d), the subsection which is applicable in this case.  
Consequently, there is only one possible exception to the 
appellant being barred from receiving VA benefits: if the 
appellant is shown to have been "insane" at the time of the 
offense.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).   

As was noted in the law and regulations section above, an 
exception to the provisions of 38 C.F.R. § 3.12(d) exists if 
it can be demonstrated that the service member was insane at 
the time of the acts committed.  Under the insanity 
exception, both the acts leading to discharge and the 
insanity must occur simultaneously.  See Stringham v. Brown, 
8 Vet. App. 445, 448 (1995).  However, the Court has held 
that the insanity need only exist at the time of the 
commission of the offense leading to the person's discharge, 
and that there is no requirement of a causal connection 
between the insanity and the misconduct.  Struck v. Brown, 9 
Vet. App. 145 (1996). Further, in Zang v. Brown, 8 Vet. App. 
246 (1995), the Court held that "a determination of whether a 
person is insane is in effect a determination of whether that 
person's actions were intentional and thus the result of 
willful misconduct."  Id. at 254.

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation. It was further indicated that 
a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case- 
by-case basis in light of the authorities defining the scope 
of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997).  The 
opinion also held that behavior which was generally 
attributable to a substance-abuse disorder did not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which was generally considered to fall within the 
scope of the term insanity and therefore did not constitute 
insane behavior.  Generally, the predicate for insane 
behavior within the meaning of VA law and regulations is a 
persistent morbid condition of the mind characterized by a 
derangement of one or more of the mental faculties to the 
extent that the individual is unable to understand the 
nature, full import and consequences of his acts, such that 
he is a danger to himself or others.  In effect, he is 
rendered incapable of managing himself or his affairs, a 
concept akin to the level of incompetency generally 
supporting appointment of a guardian.  Id.

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a).  38 C.F.R. § 3.354(b).  

The appellant's January 1979 enlistment report of medical 
examination indicates that he had no disqualifying defects, 
and was negative for any complaints, treatment, or diagnosis 
of any psychiatric disorder.  A private medical record dated 
in February 1980 from a private psychiatrist in Puerto Rico, 
shows that upon examination, the appellant was diagnosed with 
an undifferentiated schizophrenic reaction, after reported 
anxiety, irritability, insomnia, isolation, and nightmares as 
a result of service.

In a July 1980 discharge interview, the appellant stated that 
his AWOL offense had been caused by his dislike for the Army, 
and that while visiting his mother in Puerto Rico, he had 
become so nervous about the thought of going back to the Army 
that his mother made him seek psychiatric help.  

Following his period of AWOL, the appellant underwent an 
assessment in July 1980 at Womack Army Hospital in Fort 
Bragg, North Carolina, to evaluate if his administrative 
discharge was appropriate.  Upon examination, the appellant 
reported being constantly anxious, having difficulty 
sleeping, no appetite, frequent nightmares concerning killing 
or hurting his girlfriend, and hearing voices.  The examiner 
noted that the patient was cooperative, neat, showing good 
hygiene, no unusual motor behavior, low affect, depressed 
mood, and insight and judgment were fair.  The assessment was 
acute schizophrenic episode, manifested by homicidal 
ideation, auditory hallucinations, loose associations, marked 
ambivalence, and overall confusion, with the precipitating 
factor of routine military duty.  The examiner recommended 
that the appellant be transferred to a major medical center 
for further evaluation.

In July 1980, the appellant was transferred to the Dwight 
David Eisenhower Army Medical Center in Fort Gordon, Georgia.  
Upon examination of the appellant, the examiner noted that 
his mood was nervous, thought processes were goal oriented, 
there was vague homicidal ideation, no current suicidal 
ideation, no evidence of delusions, judgment was good and 
insight was fair.  The assessment was acute moderate 
adjustment disorder with mixed emotional features, manifested 
by depression, anger, and anxiety; predisposition of mixed 
personality disorder; precipitating stress of routine 
overseas military duty; improved with treatment; incurred in 
the line of duty and not existing prior to service.  The 
diagnosis was chronic moderate mixed personality disorder 
manifested by superstitiousness, self-dramatization, marked 
feelings of rage in response to criticism, expectation of 
special favors, and grandiose sense of uniqueness; not 
incurred in the line of duty, but existing prior to service.  
The appellant was then discharged to duty on no medication to 
undergo administrative discharge under other than honorable 
conditions.

The Board finds that the preponderance of the evidence 
reflects that the appellant was not insane at the time he 
went AWOL.  Any finding/diagnoses of psychiatric nature made 
in service or even thereafter in this case, have not been 
consistent with a finding of insanity as defined for VA 
purposes.  In this regard, mental illness in itself is not 
identical to 'insanity.'"  Beck v. West, 13 Vet. App. 535, 
539 (2000).  No competent evidence or opinion has been 
presented which establishes or even suggests that at the time 
that the appellant went AWOL: (1) he had a more or less 
prolonged deviation from his normal method of behavior; or 
(2) he interfered with the peace of society; or (3) that he 
had so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resided.  38 C.F.R. § 3.354(a).  Significantly, in 2009, 
based on a review of the appellant's records and history 
dating from service forward, a VA psychiatrist opined that it 
was not at least as likely as not that the appellant was 
insane when he went AWOL, specifically identifying several 
medical records (previously summarized herein) supporting 
that conclusion.  The file contains no competent evidence or 
opinion to the contrary.  

Further, while going AWOL is clearly not an accepted standard 
of the military community, it does not occur infrequently nor 
does it, in and of itself, establish that the appellant is 
insane.  In much the same manner as substance abuse, it does 
not exemplify the severe deviation from the social norm or 
the gross nature of conduct which is generally considered to 
fall within the scope of the term insanity and therefore does 
not constitute insane behavior. VAOPGCPREC 20-97 (May 22, 
1997).  The record does not show that the appellant had been 
rendered incompetent or had been incapable of understanding 
the consequences of his actions in service.  In this regard, 
the comments he made in July 1980 explaining the reasons for 
request for discharge are particularly pertinent.  At that 
time, the appellant simply explained that he went AWOL due to 
his dislike for the Army and nervousness that service caused 
him; he also identified his desire to visit his mother in 
Puerto Rico as a factor.  This sort of reasoning does not 
establish "insanity" for VA purposes as held by VAOPGCPREC 
20-97.  Rather, the competent and persuasive evidence on this 
question tends to establish that he was not then insane.  



In summary, for the foregoing reasons, the Board concludes 
that the appellant was not insane when he went AWOL during 
his term of service.  Accordingly, the bar to benefits may 
not be overturned on that basis.  38 U.S.C.A. § 5303(b); 38 
C.F.R. §§ 3.12(b), 3.354; VAOPGCPREC 20-97 (May 22, 1997).  
As such, the appellant is barred from all rights administered 
by VA and his claim must be denied.


ORDER

The character of the appellant's discharge for the period of 
service from March 1979 to September 1980 remains a bar to 
payment of VA benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


